 



Exhibit 10.1

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS EXHIBIT, MARKED BY [***],
HAS BEEN OMITTED PURSUANT TO REGULATION S-K, ITEM 601(b)(10) BECAUSE IT IS NOT
MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF
PUBLICLY DISCLOSED.

 

AMENDMENT NO. 4 TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

This AMENDMENT NO 4 TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(this “Amendment”) is dated as of March 10, 2020 by and among SUMMER INFANT,
INC. and SUMMER INFANT (USA), INC., as “Borrowers” under the Loan Agreement
referenced below (“Borrowers”), the guarantors from time to time party to the
Loan Agreement referenced below (“Guarantors”, and together with Borrowers,
“Obligors”), BANK OF AMERICA, N.A., in its capacity as the sole existing
“Lender” under the Loan Agreement referenced below (the “Sole Lender”), and BANK
OF AMERICA, N.A., in its capacity as “Agent” for the Lenders under the Loan
Agreement referenced below (“Agent”).

 

R E C I T A L S:

 

WHEREAS, reference is made to that certain Second Amended and Restated Loan and
Security Agreement dated as of June 28, 2018, as previously amended, by and
among Obligors, Sole Lender and Agent (as amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”), pursuant to which
Agent and Sole Lender have made certain loans and financial accommodations
available to the Borrowers;

 

WHEREAS, Obligors have requested that Agent and Sole Lender amend certain
provisions of the Loan Agreement to, among other things, reduce the aggregate
Revolver Commitments of all Lenders to $48,000,000,‎ and provide certain other
accommodations to Obligors;

 

WHEREAS, notwithstanding that Agent and Sole Lender are under no obligation to
amend the Loan Agreement, Agent and Sole Lender are willing to make certain
additional financial accommodations as requested by Obligors, such that
Obligors, Agent and Sole Lender have agreed to amend the Loan Agreement and the
other Loan Documents on the terms and subject to satisfaction of the conditions
set forth in this Agreement; and

 

WHEREAS, each Obligor is entering into this Amendment with the understanding and
agreement that, except as specifically provided herein, none of Agent’s or any
Lender’s rights or remedies as set forth in the Loan Agreement and the other
Loan Documents are being waived or modified by the terms of this Amendment.

 

NOW, THEREFORE, for and in consideration of the premises and mutual agreements
and covenants herein contained and for the purposes of setting forth the terms
and conditions of this Amendment, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties,
intending to be bound, hereby agree as follows:

 

AGREEMENT

 

1.       Capitalized Terms. Capitalized terms used herein which are defined in
the Loan Agreement have the same meanings herein as therein, except to the
extent such terms are amended hereby.

 

2.       Acknowledgements and Stipulations. In order to induce the Agent and
Sole Lender to enter into this Amendment, each Obligor acknowledges, stipulates
and agrees that:

 

(a)                Recitals True and Correct. Each of the Recitals contained at
the beginning of this Amendment is true and correct;

 



 

 

 

(b)               Obligations Outstanding. Obligors hereby acknowledge and agree
that, in accordance with the terms and conditions of the Loan Documents, each
Obligor is liable to Agent and Lenders for all of the Obligations, including,
without limitation, (a) for all principal and accrued interest owed under the
Loan Documents, whether now due or hereafter accruing; and (b) for all fees, and
all Extraordinary Expenses (including reasonable attorneys’ fees and expenses)
heretofore or hereafter incurred by Agent and/or any Lender in connection with
the protection, preservation, and enforcement by Agent and Lenders of its/their
rights and remedies under the Loan Documents and/or this Amendment, including,
without limitation, the negotiation and preparation of this Amendment, and any
of the other documents, instruments or agreements executed in connection
therewith;

 

(c)                No Defense or Counterclaim. All of the Loans and other
Obligations are not subject to any defense, deduction, offset or counterclaim by
Obligors to Lenders (and, to the extent any Obligor had any such defense,
deduction, offset or counterclaim on the date hereof, the same is hereby waived
by each such Obligor in accordance with Section 11 below);

 

(d)                Loan Documents Binding and Enforceable. The Loan Documents
executed by Obligors are legal, valid and binding obligations enforceable
against each Obligor in accordance with their respective terms, except as
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally;

 

(e)                Liens Valid. The Liens granted by Obligors to the Agent, for
the benefit of itself and the Lenders, in the Collateral are valid and duly
perfected, first-priority liens, subject only to any Permitted Encumbrances;

 

(f)                Security Interest Ratification. Each Obligor hereby ratifies,
confirms and reaffirms that all security interests and Liens granted pursuant to
the Loan Documents secure and shall continue to secure the payment and
performance of all of the Obligations and liabilities pursuant to the Loan
Documents, whether now existing or hereafter arising; and

 

(g)               Legal Counsel. Prior to executing this Amendment, Obligors
consulted with and had the benefit of advice of legal counsel of its/their own
selection and has relied upon the advice of such counsel, and in no part upon
the representations of Agent or Sole Lender, or any counsel to Agent or Sole
Lender, concerning the legal effects of this Amendment or any provision hereof.

 

3.       Amendments to the Loan Agreement.

 

(a)                Section 1.1 of the Loan Agreement is hereby amended as
follows:

 

1)                  The following new definitions shall be added to Section 1.1
of the Loan Agreement:

 

“Fourth Amendment: that certain Amendment No. 4 to Second Amended and Restated
Loan and Security Agreement dated as of the Fourth Amendment Effective Date by
and among Borrowers, Guarantors, Sole Lender and Agent.”

 

“Fourth Amendment Effective Date: the effective date of the Fourth Amendment
which effective date is March 10, 2020.”

 

2)                  The definition of “Applicable Margin or Applicable Unused
Line Fee Rate” in Section 1.1 of the Loan Agreement is hereby amended and
restated as follows:

 



2

 

 

“Applicable Margin or Applicable Unused Line Fee Rate: with respect to any Type
of Loan, the margin set forth below, or with respect to the unused line fees
payable under Section 3.2.1, the rate per annum set forth below, in each case,
as determined for the most recently ended Fiscal Quarter:

 

Level  Average Quarterly
Availability  Base Rate
Revolver
Loans   LIBOR
Revolver
Loans   Applicable
Unused Line
Fee Rate  I  > $30,000,000   1.50%   2.50%   0.50% II  < $30,000,000   1.75% 
 2.75%   0.50%

 

 

Until Agent shall have received the Revolver Borrowing Base Certificates for
each week through the week ending March 28, 2020, the Applicable Margin and the
Applicable Unused Line Fee Rate shall be determined as if Level II were
applicable (plus or minus, if applicable, 25 basis points in accordance with the
following paragraph). Thereafter, the Applicable Margin and the Applicable
Unused Line Fee Rate shall be determined based upon Average Quarterly
Availability for each Fiscal Quarter as determined by Agent based upon the
Revolver Borrowing Base Certificates delivered pursuant to Section 8.1 for each
week during such Fiscal Quarter, which determination shall be effective on the
first day of the calendar month after receipt by Agent of the Revolver Borrowing
Base Certificate for the last week in such Fiscal Quarter. If any financial
statement, Revolver Borrowing Base Certificate, Term Loan Borrowing Base
Certificate or Compliance Certificate due in the preceding month has not been
received, then, at the option of Agent or Required Lenders, the Applicable
Margin and the Applicable Unused Line Fee Rate shall be determined as if Level
II were applicable, from such day until the first day of the calendar month
following actual receipt.

 

Notwithstanding the foregoing, (i) in the event that the Fixed Charge Coverage
Ratio is at any time (regardless of whether a Financial Covenant Testing Period
is in effect) less than 1.00 to 1.00, the Applicable Margin for Base Rate
Revolver Loans and LIBOR Revolver Loans shall each be increased by 25 basis
points from the amounts set forth in the table above; and (ii) in the event that
the Leverage Ratio is at any time less than 3.75 to 1.00, the Applicable Margin
for Base Rate Revolver Loans and LIBOR Revolver Loans shall each be reduced by
25 basis points from the amounts set forth in the table above; provided, that
(x) the reductions described in clause (ii) of this sentence shall automatically
cease to be in effect if any Event of Default has occurred and is continuing and
(y) if any calculation of Leverage Ratio or Fixed Charge Coverage Ratio is at
any time restated or otherwise revised or if the information set forth in any
Compliance Certificate otherwise proves to be false or incorrect such that the
Applicable Margin would have been higher than was otherwise in effect during any
period, without constituting a waiver of any Default or Event of Default arising
as a result thereof, interest due under this Agreement shall be immediately
recalculated at such higher rate for any such applicable periods and shall be
due and payable on demand.”

 



3

 

 

3)                  The definition of “EBITDA” is hereby amended by amending and
restating clause (b)(xv) as follows:

 

“(xv) earn-out and severance payments; provided that the sum of the aggregate
amounts added back pursuant to clauses (b)(xii), (b)(xiii), (b)(xiv) and (b)(x)
shall not exceed (A) $1,480,000 in the aggregate for any period of twelve
consecutive months ending on or prior to April 30, 2020 (of which not more than
$480,000 shall be attributable to severance payments and related expenses
anticipated to be incurred between February 1, 2019 and April 30, 2019), and (B)
$1,000,000 in the aggregate for any period of twelve consecutive months ending
on or after May 31, 2020; provided, further that the limitations on fees and
expenses in this clause (xv) and in clause (xii) shall not apply to any fees and
expenses of Winter Harbor and any investment bank retained by the Borrowers;”

 

4)                  The definition of “Financial Covenant Trigger Amount” is
hereby amended and restated as follows:

 

“Financial Covenant Trigger Amount: (a) at any time through and including May
31, 2020, $3,000,000; (b) at any time from and after June 1, 2020 through and
including June 30, 2020, $3,500,000; (c) at any time from and after July 
1, 2020 through and including August 31, 2020, $3,750,000; (d) at any time from
and after September 1, 2020 through and including September 30, 2020,
$4,000,000; (e) at any time from and after October 1, 2020 through and including
October 31, 2020, $4,250,000; (f) at any time from and after November 1, 2020
through and including November 30, 2020, $4,500,000; and (g) at any time from
and after December 1, 2020, $5,000,000.”

 

5)                  The definition of “Revolver Commitments” is hereby amended
and restated as follows:

 

“Revolver Commitments: the aggregate Revolver Commitments of all Lenders. As of
the Fourth Amendment Effective Date, the aggregate Revolver Commitments shall be
reduced to $48,000,000.”

 

(b)                Section 10.1.14 of the Loan Agreement is hereby amended by
replacing clause (c) threreof in its entirety with the following new clause (c)
thereto:

 

“(c)       [***]”

 

(c)                Section 10.3 of the Loan Agreement is hereby amended by
adding the following new Sections 10.3.2 and 10.3.3 thereto:

 

10.3.2       Minimum Net Sales. Obligors and their Subsidiaries shall achieve
“Net Sales” (as computed in accordance with the February 2020 Budget (as defined
in the Fourth Amendment)) for each period of three consecutive fiscal months set
forth below of not less than the Minimum Net Sales amounts set forth below
opposite such period:

 



4

 

 

Three Fiscal Month Period  Minimum Net Sales   January – March 2020  $
          [***]   February – April 2020  $ [***]   March – May 2020  $ [***]  
April – June 2020  $ [***]   May – July 2020  $ [***]   June – August 2020  $
[***]   July – September 2020  $ [***]   August – October 2020  $ [***]  
September – November 2020  $ [***]   October – December 2020  $ [***]  

 

10.3.3       EBITDA. Obligors and their Subsidiaries shall achieve EBITDA for
each ‎period of twelve consecutive fiscal months ending on the last day of ‎each
fiscal month set forth below of not less than the Minimum EBITDA ‎amounts set
forth below opposite such date:‎

 

Trailing Twelve Month Period Ending   Minimum EBITDA   March 28, 2020   $ [***]
  April 30, 2020   $ [***]   May 29, 2020   $ [***]   June 30, 2020   $ [***]  
July 31, 2020   $ [***]   August 31, 2020   $ [***]   September 30, 2020   $
[***]   October 30, 2020   $ [***]   November 30, 2020   $ [***]   December 31,
2020   $ [***]  

 

4.       Revolver Commitments; Schedule 1.1(a). Effective as of the Fourth
Amendment Effective Date, the aggregate Revolver Commitments of all Lenders
shall be reduced to $48,000,0000. Effective as of the Fourth Amendment Effective
Date, Schedule 1.1(a) to the Loan Agreement is hereby replaced in its entirety
with Schedule 1.1(a) attached to this Amendment.

 

5.       Business Plan; Additional Reporting Requirements. Borrowers have
delivered to the Agent and Lenders an updated business plan, which updated
business plan was initially delivered on February 7, 2020 and was updated as of
February 12, 2020 to provide monthly performance details (the “February 2020
Budget”). From and after the Fourth Amendment Effective Date, not later than
3:00 p.m. (Eastern time) on the fifteenth (15th) Business Day after the
conclusion of each month, commencing on March 2020, Borrowers shall furnish to
Agent a report (the “Budget Performance Report”) that sets forth the actual
results for the following line items set forth in the February 2020 Budget: (i)
“Net Sales”; and (ii) “Adjusted EBITDA”, with each such Budget Performance
Report being prepared as of the end of each such monthly reporting period.

 

6.       Investment Banker Engagement. In the event that, following the Fourth
Amendment Effective ‎Date, Borrowers determine to engage an investment banker
(“I-Banker”) to conduct a marketing ‎process for a sale and/or merger of the
business and/or its assets, the terms of any such ‎engagement, including,
without limitation, any fees and/or expenses to be paid thereunder, shall be
‎subject to the prior review and approval of the Agent, in its exclusive
discretion. Upon any such ‎engagement, Borrowers further hereby: (A) authorize
Agent to communicate directly with the I-‎Banker regarding all matters relating
to the services to be rendered by I-Banker to the Borrowers, ‎including, without
limitation, to discuss all financial reports, business information, findings and
‎recommendations of the I-Banker, prospects for a sale transaction, contacts
made or to be made, ‎terms and term sheets, and such other matters as Agent
shall request from time-to-time; (B) agree to ‎authorize and direct the I-Banker
to communicate directly with Agent regarding all matters relating ‎to the
services to be rendered by the I-Banker to the Borrowers in connection with the
ongoing ‎solicitation for a sale transaction, and to provide Agent with copies
(with a copy to Borrowers) of ‎all reports, term sheets and other information
prepared or reviewed by the I-Banker; and (C) agree ‎to provide Agent with a
bi-weekly report concerning the status of the ongoing efforts to complete a
‎sale transaction. From and after the Fourth Amendment Effective Date, Borrowers
shall provide ‎copies of all sale transaction-related term sheets and/or letters
of intent (whether preliminary, ‎interim or final in form and content) to Agent
not later than one (1) Business Day following ‎Borrowers’ or I-Banker’s receipt
of same.‎

 



5

 

 

7.       Amendment Fee. For the accommodations reflected in this Amendment,
Borrowers shall pay to Agent, for the benefit of itself and Sole Lender, a
one-time amendment fee in an amount equal to $50,000 (the “Amendment Fee”).
Borrowers agree that such Amendment Fee shall be shall be fully earned by the
Agent and Sole Lender on the date hereof and payable by Borrowers to the Agent
and Sole Lender upon the earliest to occur of (i) a ‎sale or merger of the
Borrowers and/or a sale of a material portion of the Borrowers’ assets, (ii) the
repayment in full of the Revolver Loans and the termination of the Revolver
Commitments and (iii) the ‎occurrence of a Default or Event of Default‎. The
Amendment Fee is in addition to any other fee set forth in the Loan Documents
and shall not be refundable for any reason whatsoever.

 

8.       Consent to Term Loan Agreement Amendment. Agent and Sole Lender hereby
consent to the execution and delivery of that certain Amendment No. 4 to Term
Loan and Security Agreement dated as of the date hereof by and among Obligors,
the lenders party thereto, and the Term Loan Agent (the “Term Loan Agreement
Amendment”), and the amendments to the Term Loan Agreement set forth therein.
The consent of the Agent and Sole Lender to the Term Loan Agreement Amendment
shall also constitute requisite consent under Section 5.2(b) of the
Intercreditor Agreement, to the amendments to the Term Loan Agreement described
in the Term Loan Agreement Amendment.

 

9.       No Default; Representations and Warranties, Etc. Obligors hereby
represent, warrant and confirm that: (a) after giving effect to this Amendment,
all representations and warranties of Obligors in the Loan Agreement and the
other Loan Documents are true and correct in all material respects (without
duplication of any materiality qualifier contained therein) on and as of the
date hereof as if made on such date (except to the extent that such
representations and warranties expressly relate to or are stated to have been
made as of an earlier date, in which case, such representations and warranties
shall be true and correct in all material respects (without duplication of any
materiality qualifier contained therein) as of such earlier date); (b) after
giving effect to this Amendment, no Default or Event of Default has occurred and
is continuing; and (c) the execution, delivery and performance by Obligors of
this Amendment and all other documents, instruments and agreements executed and
delivered in connection herewith or therewith (i) have been duly authorized by
all necessary action on the part of Obligors (including any necessary
shareholder consents or approvals), (ii) do not violate, conflict with or result
in a default under and will not violate or conflict with or result in a default
under any applicable law or regulation, any term or provision of the
organizational documents of any Obligor or any term or provision of any material
indenture, agreement or other instrument binding on any Obligor or any of its
assets, and (iii) do not require the consent of any Person which has not been
obtained.

 

10.       Ratification and Confirmation. Obligors hereby ratify and confirm all
of the terms and provisions of the Loan Agreement and the other Loan Documents
and agree that all of such terms and provisions, as amended hereby, remain in
full force and effect. Without limiting the generality of the foregoing,
Obligors hereby acknowledge and confirm that all of the “Obligations” under and
as defined in the Loan Agreement are valid and enforceable and are secured by
and entitled to the benefits of the Loan Agreement and the other Loan Documents,
and Obligors hereby ratify and confirm the grant of the liens and security
interests in the Collateral in favor of Agent, for the benefit of itself and
Lenders, pursuant to the Loan Agreement and the other Loan Documents, as
security for the Obligations.

 



6

 

 

11.       Waiver; Release. To induce Agent and Sole Lender to enter into this
Amendment, including providing the waivers provided for herein, and for other
good and valuable consideration, each Obligor hereby forever waives, relieves,
releases, and forever discharges Agent and Sole Lender, together with its
respective present or former employees, officers, directors, agents,
representatives, attorneys, and each of them, from any and all claims, debts,
liabilities, demands, obligations, promises, acts, agreements, costs and
expenses, actions and causes of action, of every type, kind, nature, description
or character whatsoever, whether known or unknown, suspected or unsuspected,
absolute or contingent, arising out of or in any manner whatsoever connected
with or related to facts, circumstances, issues, controversies or claims, or by
reason of any matter, cause or anything whatsoever existing or arising from the
beginning of time through and including the date of execution of this Amendment
relating to or arising out of the Loan Agreement and any of the Loan Documents
or otherwise, including, without limitation, any actual or alleged act or
omission of or on behalf of Agent and/or Sole Lender with respect to the Loan
Documents and any security interest, Liens or Collateral in connection
therewith, or the enforcement of any of Agent and/or Sole Lender’s rights or
remedies thereunder (collectively “Released Claims”). Without limiting the
foregoing, the Released Claims shall include any and all liabilities or claims
arising out of or in any manner whatsoever connected with or related to the Loan
Agreement and the other Loan Documents, this Amendment, the Recitals hereto, any
instruments, agreements or documents executed in connection with any of the
foregoing, and/or the origination, negotiation, administration, servicing and/or
enforcement of any of the foregoing.

 

(a)                By entering into this release, each Obligor recognizes that
no facts or representations are ever absolutely certain and it may hereafter
discover facts in addition to or different from those which it presently knows
or believes to be true, but that it is the intention of each Obligor hereby to
fully, finally and forever settle and release all matters, disputes and
differences, known or unknown, suspected or unsuspected; accordingly, if any
Obligor should subsequently discover that any fact that it relied upon in
entering into this release was untrue, or that any understanding of the facts
was incorrect, no Obligor shall be entitled to set aside this release by reason
thereof, regardless of any claim of mistake of fact or law or any other
circumstances whatsoever. Each Borrower acknowledges that it is not relying upon
and has not relied upon any representation or statement made by Agent or Sole
Lender with respect to the facts underlying this release or with regard to any
of such party’s rights or asserted rights.

 

(b)                This release may be pleaded as a full and complete defense
and/or as a cross-complaint or counterclaim against any action, suit, or other
proceeding that may be instituted, prosecuted or attempted in breach of this
release. Each Obligor acknowledges that the release(s) contained herein
constitute(s) a material inducement to Agent and Sole Lender to enter into this
Amendment, and that Agent and Sole Lender would not have done so but for Agent’s
and Sole Lenders’ expectation that such release(s) is valid and enforceable in
all events.

 

(c)                Each Obligor hereby represents and warrants to Agent and Sole
Lender, and Agent and Sole Lenders are relying thereon, as follows:

 

i.              Except as expressly stated in this Amendment, neither Agent nor
Sole Lender nor any other agent, employee or representative of Agent and/or Sole
Lender, has made any statement or representation to any Obligor regarding any
fact relied upon by such Obligor in entering into this Amendment;

 

ii.             Each Obligor has made such investigation of the facts pertaining
to this Amendment and all of the matters appertaining thereto, as it deems
necessary;

 

iii.           The terms of this Amendment are contractual and not a mere
recital; and

 

iv.           This Amendment has been carefully read by each Obligor, the
contents hereof are known and understood by each such Obligor, and this
Amendment is signed freely, and without duress, by any Obligor.

 



7

 

 

(d)                Each Obligor further represents and warrants that it is the
sole and lawful owner of all right, title and interest in and to every claim and
every other matter which it releases herein, and that it has not heretofore
assigned or transferred, or purported to assign or transfer, to any person, firm
or entity any claims or other matters herein released. Each Obligor shall
indemnify Agent and Sole Lender, and defend and hold it/them harmless from and
against all claims based upon or arising in connection with prior assignments or
purported assignments or transfers of any claims or matters released herein.

 

12.       Expenses of Agent and Sole Lender. Borrowers agree to pay, on demand,
all reasonable costs and expenses incurred by Agent and Sole Lender in
connection with the preparation, negotiation and execution of this Amendment and
any other Loan Documents executed pursuant hereto and any and all agreements,
amendments, modifications, and supplements to the Loan Agreement, including,
without limitation, the reasonable fees of Agent’s and Sole Lenders’ legal
counsel and any taxes or expenses associated with or incurred in connection with
any instrument or agreement referred to herein or contemplated hereby. Each
Borrower acknowledges that Agent and Sole Lender may charge any and all such
reasonable fees, costs and expenses to Borrowers’ Loan Account in accordance
with the Loan Agreement, and Agent and Sole Lender agree to promptly provide all
invoices to Borrowers related to such fees, costs and expenses after charging
the Loan Account therefor.

 

13.       Conditions to Effectiveness of Amendment. This Amendment shall become
effective as of the date when, and only when, each of the following conditions
precedent shall have been satisfied or waived in writing by Agent (such date
being defined as the “Effective Date”):

 

(a)                Agent shall have received counterparts to this Amendment,
duly executed by Agent, Sole Lender, and Obligors; and

 

(b)                Agent shall have received a true and complete copy of the
fully executed Term Loan Agreement Amendment.

 

14.       Reservation of Rights. This Amendment shall be limited precisely as
written and, except as expressly set forth herein, neither the fact of Agent and
Sole Lender’s agreement to enter into this Amendment nor any other term or
provisions herein shall, or shall be deemed or construed to, (i) be a consent to
any forbearance, waiver, amendment or modification of any term, provision or
condition of the Loan Documents, (ii) affect, impair, operate as a waiver of, or
prejudice any right, power or remedy which Agent and Sole Lender may now or
hereafter have pursuant to the Loan Documents or any other document, agreement,
security agreement or instrument executed in connection with or related to the
Loan Documents, or at law or in equity or by statute including, without
limitation, with regard to any existing or hereafter arising Event of Default,
(iii) impose upon Agent or Sole Lender any obligation, express or implied, to
consent to any amendment or further modification of the Loan Documents, or (iv)
be a consent to any waiver of any existing Event of Default. Agent and Sole
Lender each hereby expressly reserves all rights, powers and remedies
specifically given to it under the Loan Documents or now or hereafter existing
at law, in equity or by statute.

 



8

 

 

15.       Miscellaneous.

 

(a)                Further Assurances. The Obligors shall take such further
actions, and execute and deliver to the Agent and Lenders such additional
assignments, agreements, supplements, powers and instruments, as Agent and/or
Lenders may deem necessary or appropriate, wherever required by law, in order to
perfect, preserve and protect the security interest in the Collateral and the
rights and interests granted to the Agent and Lenders under the Loan Agreement
and the other Loan Documents, or to permit the Agent and Lenders to exercise and
enforce their rights, powers and remedies with respect to any Collateral.
Without limiting the generality of the foregoing, but subject to applicable law,
the Obligors shall make, execute endorse, acknowledge, file or refile and/or
deliver to Agent from time to time upon request such lists, descriptions and
designations of the Collateral, copies of warehouse receipts, receipts in the
nature of warehouse receipts, bills of lading, documents of title, vouchers,
invoices, schedules confirmatory assignments, supplements, additional security
agreements, conveyances, financing statements, transfer endorsements, powers of
attorney, certificates, reports, and other assurances or instruments.

 

(b)                Full Force and Effect; Entire Agreement. Except to the extent
expressly provided in this Amendment, the terms and conditions of the Loan
Agreement and each other Loan Document shall remain in full force and effect.
This Amendment, the Loan Agreement and the other Loan Documents constitute and
contain the entire agreement of the parties hereto and supersede any and all
prior agreements, negotiations, correspondence, understandings and
communications between the parties, whether written or oral, respecting the
subject matter hereof.

 

(c)                Non-Waiver. Except as specifically provided herein, none of
this Amendment or Agent’s and/or any Lender’s continued making of Term Loans or
other extensions of credit at any time extended to Borrowers in accordance with
this Amendment, the Loan Agreement, and the other Loan Documents shall be deemed
a waiver of or consent to any Default or Event of Default. Obligors agree that
any such Default and/or Event of Default, if any, shall not be deemed to have
been waived, released or cured by virtue of Term Loans or other extensions of
credit at any time extended to Borrowers, or by Agent’s and/or Sole Lender’s
agreements provided for herein. Nothing in this Amendment shall restrict Agent’s
or Sole Lender’s ability to take or refrain from taking or exercise any right
that may exist under the Loan Documents.

 

(d)                Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts taken together shall constitute but one and
the same instrument. Delivery of an executed counterparty of a signature page of
this Agreement by telecopy or other electronic means shall be as effective as
delivery of a manually executed counterpart of this Amendment.

 

(e)                No Third Parties Benefited. This Amendment is made and
entered into for the sole benefit of the Obligors, Agent and the Lenders, and
their permitted successors and assigns, and except as otherwise expressly
provided in this Amendment, no other Person shall be a direct or indirect legal
beneficiary of, or have any direct or indirect cause of action or claim in
connection with, this Amendment.

 

(f)                 Governing Law. THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY,
DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED
UPON, ARISING OUT OF OR RELATING TO THIS AMENDMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE
LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES
THEREOF (BUT INCLUDING SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 



9

 

 

(g)                Severability. In case any provision in or obligation under
this Amendment shall be invalid, illegal or unenforceable in any jurisdiction,
the validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

 

(h)                Jury Trial Waiver. BORROWERS, GUARANTORS, AGENT AND SOLE
LENDER EACH HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER THIS AMENDMENT OR ANY OF THE OTHER LOAN
DOCUMENTS OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF THE PARTIES TO THIS AMENDMENT IN RESPECT OF THIS AMENDMENT OR THE OTHER LOAN
DOCUMENTS OR THE RELATED TRANSACTIONS, INCLUDING, WITHOUT LIMITATION, THE
OBLIGATIONS OF BORROWERS, THE COLLATERAL, OR ANY INSTRUMENT OR DOCUMENT
DELIVERED PURSUANT TO THIS AMENDMENT, OR THE VALIDITY, PROTECTION,
INTERPRETATION, ADMINISTRATION, COLLECTION OR ENFORCEMENT OF THIS AMENDMENT OR
ANY OF THE OTHER LOAN DOCUMENTS, WHETHER NOW EXISTING OR HEREAFTER ARISING,
WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE. BORROWERS, GUARANTORS, AGENT AND
SOLE LENDER EACH HEREBY AGREES THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT SUCH OBLIGOR
PARTY OR LENDER MAY FILE AN ORIGINAL COUNTERPART OF THIS AMENDMENT WITH ANY
COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES TO THE WAIVER OF THEIR
RIGHT TO A TRIAL BY JURY.

 

(i)                 Loan Document. This Amendment shall be deemed to be a Loan
Document for all purposes.

 

 

[Remainder of page intentionally left blank]

[Signatures begin on the following page]

 



10

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment which shall
be deemed to be a sealed instrument as of the date first above written.

 



  BORROWERS:       SUMMER INFANT, INC.           By: /s/ Paul Francese     Name:
Paul Francese     Title: Chief Financial Officer           SUMMER INFANT (USA),
INC.           By: /s/ Paul Francese     Name: Paul Francese     Title: Chief
Financial Officer           GUARANTORS:       SUMMER INFANT CANADA, LIMITED    
      By: /s/ Paul Francese     Name: Paul Francese     Title: Chief Financial
Officer           SUMMER INFANT EUROPE LIMITED           By: /s/ Paul Francese  
  Name: Paul Francese     Title: Chief Financial Officer

 

[Signature Page to Amendment No. 4 to Second Amended and Restated Loan and
Security Agreement]

 



 

 

 

  AGENT:       BANK OF AMERICA, N.A.,   as Agent           By /s/ Cynthia
Stannard     Name: Cynthia Stannard     Title: Senior Vice President          
LENDER:       BANK OF AMERICA, N.A.,   as Sole Lender           By /s/ Cynthia
Stannard     Name: Cynthia Stannard     Title: Senior Vice President



 

[Signature Page to Amendment No. 4 to Second Amended and Restated Loan and
Security Agreement]

 

 

 

 

SCHEDULE 1.1(a)

to

Second Amended and Restated Loan and Security Agreement

 

COMMITMENTS OF LENDERS

 

Lender  Revolver
Commitment   Total
Commitments   Applicable
Percentage  Bank of America, N.A.  $48,000,000   $48,000,000    100.0000%   
              TOTALS:  $48,000,000   $48,000,000    100.0000%

 



 

